Exhibit 10.6 () Telephone:() Facsimile: () Attorneys for Tonaquint, Inc. IN THE THIRD JUDICIAL DISTRICT COURT IN AND FOR SALT LAKE COUNTY, STATE OF UTAH TONAQUINT, INC., a Utah corporation, Plaintiff, vs. HELIX WIND, CORP., a Nevadacorporation, Defendant. ) JUDGMENT BY CONFESSION Case No. Judge Pursuant to Rule 58A(f) of the Utah Rules of Civil Procedure and the affidavit of counsel for Tonaquint, Inc., a Utah corporation, its successors or assigns (“Plaintiff”), the Court hereby enters judgment against Helix Wind, Corp., a Nevada corporation (“Defendant”), as follows: 1.Defendant failed to comply with the terms of that certain Convertible Promissory Note dated September 2011, made by Defendant in favor of Plaintiff attached hereto as Exhibit A (the “Note”), in that Defendant failed to make a required payment or payments thereunder. 2.By virtue of Defendant’s default and violation of the Note, judgment in favor of Plaintiff is hereby entered against Defendant in the amount of $, plus costs (including attorney’s fees) and accrued and unpaid interest, less any payments previously made by Defendant, which net amount is $ (the “Judgment Amount”). 3.Interest shall accrue on the Judgment Amount at the rate of eighteen percent (18%) per annum until all amounts due under the terms of this Judgment by Confession are paid to Tonaquint. 4.It is agreed that this Judgment by Confession shall not be filed or recorded by Plaintiff unless and until Defendant fails to pay amounts due, when due, under the Note. DATED this day of , 20. BY THE COURT Third Judicial District Court 2 CONSENT TO ENTRY OF JUDGMENT BY CONFESSION COUNTY ) ) ss. STATE OF ) Defendant, Helix Wind, Corp., a Nevada corporation (“Defendant”), hereby knowingly and voluntarily waives service of process and consents to the entry of this Judgment by Confession at the request of counsel for Tonaquint, Inc., a Utah corporation, its successors or assigns (“Tonaquint”), if an Event of Default (as such term is defined in that certain Convertible Promissory Note made by Defendant in favor of Tonaquint and dated September , 2011 (the “Note”)) occurs.The Judgment Amount (as defined in the Judgment by Confession) shall be all unpaid amounts accrued and owing under the Note at the time the Judgment by Confession is filed.Tonaquint agrees it will not file the Judgment by Confession unless and until an Event of Default has occurred; provided, however, that upon an Event of Default, Tonaquint shall be entitled to immediately file such Judgment by Confession in ex parte fashion.Counsel to Tonaquint shall provide the Court with an affidavit stating that Defendant has failed to abide by and satisfy the terms of the Note and stating the Judgment Amount. 3 HELIX WIND, CORP. By: Dated: Name: Title: Subscribed and sworn to before me by on this day of September 2011. Notary Public 4 EXHIBIT A CONVERTIBLE PROMISSORY NOTE
